MITCHELL, J.
The record is insufficient to raise the questions argued by counsel for the defendants. There is neither case nor bill of exceptions, the record'containing nothing but the judgment roll, consisting of the pleadings, findings, and judgment. Hence, the only question presented is whether the findings of fact justified the conclusions of law.
The court finds that the plaintiff is the owner in fee of the premises described in the complaint, and that the allegations of the answer constituting defendants’ counterclaim of title are untrue. No other conclusion of law could be drawn from these findings than that the plaintiff was entitled to judgment. It is true that the court does find the execution of a deed by the surviving members of the town council of Fond du Lac, purporting to convey the premises *96to the estate of Alexander Paul, defendants’ ancestor; also the existence and record of the deeds referred to in the eighth paragraph of defendants’ counterclaim, and that “they constitute a part of the chain of title upon which plaintiff relies.” But these special findings may all be true, and yet the general findings, above referred to, be also true. In the absence of any case or bill of exceptions, we must presume that the plaintiff introduced sufficient other evidence to establish his title. It should be noted that the last special finding is inaccurately printed in the paper book, the words “a part of” being omitted.
Judgment affirmed.